Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerard M. Wissing on 07/27/2022.
The application has been amended as follows: 
Amendment to the claims:

14.	A pipe support arrangement for a submerged cooler, the pipe support arrangement comprising:
	at least one pipe support beam configured to support approximately perpendicularly arranged cooler piping;
	at least one structural beam having at least one first bracket and at least one second bracket, wherein the at least one first bracket and the at least one second bracket are firmly arranged onto the at least one structural beam and are configured to receive therebetween the at least one pipe support beam so that the at least one pipe support beam is:
supported and held by the at least one first bracket and the at least one second bracket;
moveable between the at least one first bracket and the at least one second bracket; and
approximately perpendicular to the at least one structural beam; and
	at least one translation limiting assembly configured to limit translation of the at least one pipe support beam in a longitudinal direction with respect to the cooler piping.

15.	The pipe support arrangement according to claim 14, wherein a surface of the at least one first bracket and a surface of the at least one second bracket in contact with the at least one pipe support beam and one or more surfaces of the at least one pipe support beam in contact with the at least one first bracket and the at least one second bracket are at least one of: 
	polished; 
	treated in such a way so that the in the longitudinal direction is eased; and
	polished and treated in such a way so that the in the longitudinal direction is eased.
16.	The pipe support arrangement according to claim 14, wherein the at least one translation limiting assembly comprises a lip firmly arranged on each longitudinal side of each of the at least one first bracket and the at least one second bracket.

17.	The pipe support arrangement according to claim 14, wherein the at least one translation limiting assembly comprises a restraining assembly and at least one hole through each of the at least one pipe support beam, the at least one first bracket and the at least one second bracket, wherein the at least one hole through the at least one first bracket and the at least one hole through the at least one second bracket is a circular hole, and the at least one hole through the at least one pipe support beam is a slit hole, and wherein the restraining assembly is entirely or partially arranged through the at least one hole through the at least one pipe support beam, the at least one first bracket and the at least one second bracket and is configured to interact with the 

18.	The pipe support arrangement according to claim 17, wherein the restraining assembly comprises at least one from a group including:
at least one restraining bolt installed through the at least one hole through each of the at least one pipe support beam, the at least one first bracket and the at least one second bracket and fastened with at least one coupling nut to moveably connect the at least one pipe support beam to the at least one first bracket and the at least one second bracket;
at least one shoulder screw, wherein at least one of the circular holes is a threaded circular hole, and wherein the at least one shoulder screw is configured to be threaded into the at least one threaded circular hole and to interact with the slit hole to moveably connect the at least one pipe support beam to the at least one first bracket and the at least one second bracket;
at least one rivet installed through the at least one hole through each of the at least one pipe support beam, the at least one first bracket and the at least one second bracket and configured to interact with the slit hole to moveably connect the at least one pipe support beam to the at least one first bracket and the at least one second bracket;
a threaded rod passing through the at least one hole through each of the at least one pipe support beam, the at least one first bracket and the at least one second bracket and connected to a coupling nut on each side of the at least one first bracket and the at least one second bracket;
two rods with heads, wherein one rod is inserted into the at least one hole through the at least one first bracket and the other rod is inserted into the at least one hole through the at least one second bracket, and wherein the two rods are welded together;
at least one stud configured to interact with the slit hole and to be firmly fixed to or welded into the at least one circular hole through the at least one first bracket or the at least one circular hole through the at least one second bracket; and
two bolts with a threaded middle part and cylindrical end, wherein the circular holes of the at least one first bracket and the at least one second bracket are threaded circular holes, and wherein one of the two bolts [[are]] is configured to be threaded into the threaded circular [[holes]] hole of the at least one first bracket and another of the two bolts is configured to be threaded into the threaded circular hole of the at least one second bracket, and [[to]] wherein the two bolts interact with the slit hole of the at least one pipe support beam to moveably connect the at least one pipe support beam to the at least one first bracket and the at least one second bracket.

19.	The pipe support arrangement according to claim 14, wherein the at least one translation limiting assembly comprises a restraining assembly and at least one hole through each of the at least one pipe support beam, the at least one first bracket and the at least one second bracket, wherein the at least one hole through the at least one pipe support beam is a circular hole, and the at least one hole through the at least one first bracket and the at least one hole through the at least one second bracket is a slit hole, and wherein the restraining assembly is entirely or partially arranged through the at least one hole through the at least one pipe support beam, the at least one first bracket and the at least one second bracket and is configured to interact with the slit [[holes]]] hole through the at least one first bracket and the slit hole through the at least one second bracket in order to limit translation of the at least one pipe support beam.

20.	The pipe support arrangement according to claim 19, wherein the restraining assembly comprises at least one from a group including:
at least one restraining bolt installed through the at least one hole through each of the at least one pipe support beam, the at least one first bracket and the at least one second bracket and fastened with at least one first coupling nut to moveably connect the at least one pipe support beam to the at least one first bracket and the at least one second bracket;
at least one shoulder screw, wherein at least one of the circular holes is a threaded circular hole, and wherein the at least one shoulder screw is configured to be threaded into the at least one threaded circular hole and to interact with the slit hole to moveably connect the at least one pipe support beam to the at least one first bracket and the at least one second bracket;
at least one rivet installed through the at least one hole through each of the at least one pipe support beam, the at least one first bracket and the at least one second bracket and configured to interact with the slit hole to moveably connect the at least one pipe support beam to the at least one first bracket and the at least one second bracket;
a threaded rod passing through the at least one hole through each of the at least one pipe support beam, the at least one first bracket and the at least one second bracket and connected to [[a]] at least one second coupling nut on each side of the at least one first bracket and the at least one second bracket;
two rods with heads, wherein one of the two rods [[rod]] is inserted into the at least one hole through the at least one first bracket and another of the two rods 
at least one stud configured to interact with the slit hole and to be firmly fixed to or welded into at least one circular hole; and
two bolts with a threaded middle part and cylindrical end, wherein the circular holes of the at least one first bracket and the at least one second bracket are threaded circular holes, and wherein the bolts are configured to be threaded into the threaded circular holes of the at least one first bracket and the at least one second bracket and to interact with the slit hole of the at least one pipe support beam to moveably connect the at least one pipe support beam to the at least one first bracket and the at least one second bracket.

21.	The pipe support arrangement according to claim 14, wherein the at least one translation limiting assembly comprises at least one of:
	at least one stud firmly fixed or welded to the at least one first bracket and the at least one second bracket and configured to interact with at least one slit hole arranged on the at least one pipe support beam;
	at least one stud firmly fixed or welded to the at least one structural beam and configured to interact with at least one slit hole arranged on the at least one pipe support beam; and
	at least one stud firmly fixed or welded to the at least one first bracket and the at least one second bracket and to the at least one structural beam and configured to interact with at least one slit hole through the at least one pipe support beam.

22.	The pipe support arrangement according to claim 14, further comprising insulation that insulates the cooler piping from the at least one pipe support beam and the at least one structural beam, wherein the insulation is at least one of electrical insulation and corrosion resistant insulation, and wherein the insulation is at least one from a group including: 
	arranged between the cooler piping and the at least one pipe support beam;
	built into the at least one pipe support beam or surfaces of the at least one pipe support beam

23.	A submerged cooler comprising: 
	a structural frame including at least one pipe support arrangement, the at least one pipe support arrangement including:
at least one pipe support beam; and
at least one structural beam having at least one first bracket and at least one second bracket, wherein the at least one first bracket and the at least one second bracket are firmly arranged onto the at least one structural beam and are configured to receive therebetween the at least one pipe support beam, the at least one pipe support beam being supported and held by the at least one first bracket and the at least one second bracket, wherein the at least one pipe support beam is approximately perpendicular to the at least one structural beam, and wherein the at least one pipe support beam is moveably arranged between the at least one first bracket and the at least one second bracket; and
at least one translation limiting assembly configured to limit translation of the at least one pipe support beam; and
	a plurality of cooler pipes arranged in a plurality of parallel rows, each row running approximately perpendicularly to the at least one pipe support beam and being firmly connected to the at least one pipe support beam, wherein the at least one translation limiting assembly limits translation of the at least one pipe support beam in a longitudinal direction with respect to the plurality of cooler pipes.

24.	The submerged cooler according to claim 23, wherein the plurality of cooler pipes are arranged on both opposite sides of the at least one pipe support beam.

25.	A pipe support arrangement for a submerged cooler, the pipe support arrangement comprising:
	a plurality of structural beams;
	a plurality of pipe support beams, each of the plurality of pipe support beams being approximately perpendicular to at least one of the plurality of structural beams, each of the plurality of pipe support beams being configured to support approximately perpendicularly arranged cooler piping;
	a plurality of first bracket assemblies and a plurality of second bracket assemblies, wherein one of the plurality of first bracket assemblies and one of the plurality of second bracket assemblies define a pair 
each first bracket assembly in the pair includes:
a first bracket firmly arranged onto one of the plurality of structural beams;
a first bracket plate firmly arranged onto the first bracket so that a sliding surface of the first bracket plate faces one of the plurality of pipe support beams; and
a first support plate firmly arranged onto the one of the plurality of pipe support beams so that a sliding surface of the first support plate faces the first bracket; 
wherein the first bracket plate and the first support plate are made of a material having at least one of: i) a low coefficient of friction and ii) the sliding surface of the first bracket plate and the sliding surface of the first support plate are treated to get [[a]] the low coefficient of friction so that one of the plurality of pipe support beams in a longitudinal direction is eased;
	each second bracket assembly in the pair includes:
a second bracket firmly arranged onto the one of the plurality of structural beams; 
a second bracket plate firmly arranged onto the second bracket so that a sliding surface of the second bracket plate faces the one of the plurality of pipe support beams; and
a second support plate firmly arranged onto the one of the plurality of pipe support beams so that a sliding surface of the second support plate faces the second bracket;
wherein the second bracket plate and the second support plate are made of a material having at least one of: i) a low coefficient of friction and ii) the sliding surface of the second bracket plate and the sliding surface of the second support plate are treated to get [[a]] the low coefficient of friction so that the one of the plurality of pipe support beams in the longitudinal direction is eased;
	wherein each paired first bracket assembly and second bracket assembly are configured to receive therebetween the one of the plurality of pipe support beams such that the one of the plurality of pipe support beams is moveably arranged between the first bracket and the second bracket; and 
	a plurality of translation limiting assemblies, wherein at least one of the plurality of translation limiting assemblies is associated with the [[paired]] pair of first and second bracket assemblies, and wherein the at least one of the plurality of translation limiting assemblies associated with the pair of first and second bracket assemblies is configured to limit translation of the one of the plurality of pipe support beams in [[a]] the longitudinal direction 

26.	The pipe support arrangement according to claim 25, wherein each of the plurality of translation limiting assemblies least one hole through the one of the plurality of pipe support beams, the first bracket, the second bracket, the first bracket plate, the first support plate, the second bracket plate and the second support plate and is configured to interact with the slit [[holes]] hole through the one of the plurality of pipe support beams, the first support plate and the second support plate in order to limit translation of the one of the plurality of pipe support beams.

27.	The pipe support arrangement according to claim 26, wherein the restraining assembly comprises at least one from a group including:
at least one restraining bolt installed through the at least one hole through the one of the plurality of pipe support beams, the first bracket, the second bracket, the first bracket plate, the first support plate, the second bracket plate and the second support plate and fastened with at least one first coupling nut to movably connect the one of the plurality of pipe support beams to the first bracket and the second bracket;
at least one shoulder screw, wherein at least one of the circular holes is a threaded circular hole, and wherein the at least one shoulder screw is configured to be threaded into the at least one circular hole with threads and to interact with the slit hole to moveably connect the one of the plurality of pipe support beams to the first bracket and the second bracket;
at least one rivet installed through the at least one hole through the one of the plurality of pipe support beams, the first bracket, the second bracket, the first bracket plate, the first support plate, the second bracket plate and the second support plate and configured to interact with the slit hole to moveably connect the one of the plurality of pipe support beams to the first bracket and the second bracket;
a threaded rod passing through the at least one hole through the one of the plurality of pipe support beams, the first bracket, the second bracket, the first bracket plate, the first support plate, the second bracket plate and the second support plate and connected to [[a]] at least one second coupling nut on each side of the first bracket and the second bracket;
two rods with heads, wherein one rod is inserted into the at least one hole through the first bracket and the other rod is inserted into the at least one hole through the second bracket, and wherein the two rods are welded together;
at least one stud configured to interact with the slit hole and to be firmly fixed to or welded into at least one circular hole; and
two bolts with a threaded middle part and cylindrical end, wherein the circular holes through the first bracket and the second bracket are threaded circular holes, and wherein the bolts are configured to be threaded into threaded circular holes of the first bracket and the second bracket and to interact with the slit hole of the one of the plurality of pipe support beams to moveably connect the one of the plurality of pipe support beams to the first bracket and the second bracket.

28.	The pipe support arrangement according to claim 25, each translation limiting assembly comprises a restraining assembly and at least one hole through each of the one of the plurality of pipe support beams, the first bracket, the second bracket, the first bracket plate, the first support plate, the second bracket plate and the second support plate, wherein the at least one hole through the one of the plurality of pipe support beams, the first support plate and the second support plate is a circular hole, and the at least one hole through the at least one first bracket, the at least one second bracket, the first bracket plate and the second bracket plate is a slit hole, and wherein the restraining assembly is entirely or partially arranged through the at least one hole through the one of the plurality of pipe support beams, the first bracket, the second bracket, the first bracket plate, the first support plate, the second bracket plate and the second support plate and is configured to interact with the slit [[holes]] hole through the at least one first bracket, the at least one second bracket, the first bracket plate and the second bracket plate in order to limit translation of the one of the plurality of pipe support beams in the longitudinal direction.

29.	The pipe support arrangement according to claim 28, wherein the restraining assembly comprises at least one from a group including:
at least one restraining bolt installed through the at least one hole through the one of the plurality of pipe support beams, the first bracket, the second bracket, the first bracket plate, the first support plate, the second bracket plate and the second support plate and fastened with at least one first coupling nut to movably connect the one of the plurality of pipe support beams to the first bracket and the second bracket;
at least one shoulder screw, wherein at least one of the circular holes is a threaded circular hole, and wherein the at least one shoulder screw is configured to be threaded into the at least one circular hole with threads and to interact with the slit hole to moveably connect the one of the plurality of pipe support beams to the first bracket and the second bracket;
at least one rivet installed through the at least one hole through each of the one of the plurality of pipe support beams, the first bracket, the second bracket, the first bracket plate, the first support plate, the second bracket plate and the second support plate and configured to interact with the slit hole to moveably connect the one of the plurality of pipe support beams to the first bracket and the second bracket;
a threaded rod passing through the at least one hole through the one of the plurality of pipe support beams, the first bracket, the second bracket, the first bracket plate, the first support plate, the second bracket plate and the second support plate and connected to [[a]] at least one second coupling nut on each side of the first bracket and the second bracket;
two rods with heads, wherein one rod is inserted into the at least one hole through the first bracket and the other rod is inserted into the at least one hole through the second bracket, and wherein the two rods are welded together;
at least one stud configured to interact with the slit hole and to be firmly fixed to or welded into at least one circular hole; and
two bolts with a threaded middle part and cylindrical end, wherein the circular [[holes]] hole through the first bracket and the circular hole through the second bracket are threaded one of the two bolts [[are]] is configured to be threaded into the threaded circular hole [[holes]] of the first bracket and another of the two bolts is configured to be threaded into the threaded circular hole of the second bracket, and [[to]] wherein the two bolts interact with the slit hole of the one of the plurality of pipe support beams to moveably connect the one of the plurality of pipe support beams to the first bracket and the second bracket.

30.	The pipe support arrangement according to claim 25, wherein each of the plurality of translation limiting assemblies comprise at least one of:
	at least one stud firmly fixed or welded to the first bracket and the second bracket and configured to interact with at least one slit arranged on the one of the plurality of pipe support beams;
	at least one stud firmly fixed or welded to the one of the plurality of structural beams and configured to interact with at least one slit arranged on the one of the plurality of pipe support beams; and
	at least one stud firmly fixed or welded to the first bracket and the second bracket and to the one of the plurality of structural beams and configured to interact with at least one slit arranged on the one of the plurality of pipe support beams.

31.	The pipe support arrangement according to claim 25, further comprising insulation that insulates the cooler piping from the plurality of pipe support beams and the plurality of structural beams, wherein the insulation is at least one of electrical insulation and corrosion resistant insulation, and wherein the insulation is: 
	arranged between the cooler piping and the plurality of pipe support beams;
	built into the plurality of pipe support beams or surfaces of the plurality of pipe support beams; and 
	made by selection of insulating one or more materials or coatings for the first bracket plate, the first support plate, the second bracket plate and the second support plate combined with insulation of the plurality of the translation limiting assemblies 
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a pipe support arrangement. However, the prior art of record have failed to teach at least the combination of 	the pipe support arrangement for a submerged cooler, the pipe support arrangement comprising: at least one pipe support beam configured to support approximately perpendicularly arranged cooler piping; at least one structural beam having at least one first bracket and at least one second bracket, wherein the at least one first bracket and the at least one second bracket are firmly arranged onto the at least one structural beam and are configured to receive therebetween the at least one pipe support beam so that the at least one pipe support beam is: supported and held by the at least one first bracket and the at least one second bracket; moveable between the at least one first bracket and the at least one second bracket; and approximately perpendicular to the at least one structural beam; and at least one translation limiting assembly configured to limit translation of the at least one pipe support beam in a longitudinal direction with respect to the cooler piping.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631